DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 06/28/2022.
Claims 1, 11, and 20 have been amended.  Claims 1, 3-6, 8-11, 13-16, and 18-20 are pending and have been examined on the merits (claims 1, 11, and 20 being independent).
The amendment filed 06/28/2022 to the claims has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments filed 06/28/2022 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 10-15
(1) “The Office has not explained, beyond conclusory statements, what is fundamental about the claims as a whole. Also, the Office has not described in any meaningful detail how the present disclosure is related to a commercial legal interaction. Beyond the conclusory statements asserted by the Office, Applicant respectfully submits that the Office has not explained how the claimed embodiments are directed to a particular marketing strategy or business relation. Therefore, Applicant respectfully submits that the independent claims are not directed to either fundamental economic practices or commercial interactions.” – page 13
(2) “Even if the independent claims are directed to an abstract idea, they nonetheless recite a practical application. The claims describe a system and method for safely and efficiently exchanging currency over the blockchain network. The system limits itself to a mobile money gateway, a finance processing server, and a currency exchange server communicating over a blockchain network. Without having to register with an online banking institution, a user can use the mobile money gateway to send currency over the blockchain to anyone in the world. Thus, the claims describe an improvement on conventional remittance methods. Applicant respectfully submits that this improvement qualifies the claimed embodiments as a practical application.” – page 13
Examiner notes:
(1) As previously noted, the enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform a financial transaction between a requester and a recipient, i.e. transferring funds, for an individual, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’ and ‘commercial legal interactions’).  For instance, in the process of claim 1, the limitations of receiving… a transfer request from a requester…, verifying… the requester’s financial information…, confirming… the requester’s funds availability…, facilitating… communication…, conducting… exchange of funds in a target currency…, determining… exchange currency from a requester currency to the target currency…, selecting… currency exchange provider…, comparing… exchange rates…, initiating… transfer of the funds in the target currency…, and initiating… push of the funds to a mobile money account… recite this judicial exception.  Therefore, the claims recite an abstract idea.
As described above, with additional elements (e.g., a transmitting device, a receiving mobile device, a blockchain mobile money gateway, a mobile device, a first smart contract, a finance processing server, blockchain network, an account database, a currency exchange server, etc.), an example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts in an online commercial transaction, the computer processes a transfer funding between a sender and a recipient in order to provide the transaction via a computer network (e.g., blockchain network) that binds to the transaction upon the agreement of the closing of the financial transaction e.g., the transfer funding.  Therefore, the claims is directed to an abstract idea because they are creating a contractual relationship between a sender and a recipient.
Furthermore, Applicant asserts that the claims describe an improvement on conventional remittance methods. Applicant respectfully submits that this improvement qualifies the claimed embodiments as a practical application.  But, the claimed invention is directed to a method to organizing human activity, and further the claimed invention use additional steps to improve the abstract ideas as linking the use of the judicial exception to a particular technological environment or field of use, or implement the abstract idea on a computer or merely uses a computer as a tool to perform the abstract ideas (e.g., merely using a mobile money gateway, a finance processing server, and a currency exchange server communicating over a blockchain network as the additional elements in order to provide funds transfer between a requester and a recipient.)- see MPEP 2106.06(h)(f). 
(2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 11, and 20 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a transmitting device, a receiving mobile device, a blockchain mobile money gateway, a mobile device, a first smart contract, a finance processing server, blockchain network, an account database, a currency exchange server, a second smart contract, chaincode, nodes of the blockchain network, subset of nodes, and a third smart contract) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “smart contract”, “blockchain”, “a transmitting device”, and “a receiving mobile device” all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a financial transaction between a requester and a recipient, i.e. transferring funds, for which a computer is used as a tool in its ordinary capacity.  The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem as the claims describe a system and method for safely and efficiently exchanging currency over the blockchain network.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing funds transfer between a requester and a recipient which contains the steps of receiving, confirming, invoking, executing, and selecting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, claim 11 is direct to a method, and claim 20 is direct to a computer-readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing funds transfer between a requester and a recipient is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial legal interactions’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… a transfer request from a requester…, verifying… the requester’s financial information…, confirming… the requester’s funds availability…, facilitating… communication…, conducting… exchange of funds in a target currency…, determining… exchange currency from a requester currency to the target currency…, selecting… currency exchange provider…, comparing… exchange rates…, initiating… transfer of the funds in the target currency…, and initiating… push of the funds to a mobile money account...
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial legal interactions’.  As such, the claims include an abstract idea
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a transfer request from a requester…, verifying… the requester’s financial information…, confirming… the requester’s funds availability…, facilitating… communication…, conducting… exchange of funds in a target currency…, selecting… currency exchange provider…, comparing… exchange rates…, initiating… transfer of the funds in the target currency…, and initiating… push of the funds to a mobile money account… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. a transmitting device, a receiving mobile device, a blockchain mobile money gateway, a mobile device, a first smart contract, a finance processing server, blockchain network, an account database, a currency exchange server, a second smart contract, chaincode, nodes of the blockchain network, subset of nodes, and a third smart contract) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0032-0033], receiving device, executing module, communication module, computational engine, processors of a general-purpose computer, instructions, blockchain mobile money gateway, computing device, externally connected database, display device, and input device) as tools to perform an abstract idea or merely linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)).  Therefore, the claims are directed to an abstract idea. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “smart contract”, “blockchain”, “a transmitting device”, and “a receiving mobile device” all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a financial transaction between a requester and a recipient, i.e. transferring funds, for which a computer is used as a tool in its ordinary capacity.  The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem as the claims describe a system and method for safely and efficiently exchanging currency over the blockchain network.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a transmitting device, a receiving mobile device, a blockchain mobile money gateway, a mobile device, a first smart contract, a finance processing server, blockchain network, an account database, a currency exchange server, a second smart contract, chaincode, nodes of the blockchain network, subset of nodes, and a third smart contract) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  
The computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence, the claims do not recite significantly more than an abstract idea
In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 3-6, 8-10, 13-16, and 18-19 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 3 and 13, the step of “… compares processing times associated with the plurality of currency exchange (FX) providers.” (i.e. comparing processing times), in claims 4 and 14, the step of “… compares service or business ratings associated with the plurality of currency exchange (FX) providers.” (i.e. comparing ratings), in claims 5 and 15, the step of “wherein the selection of currency exchange (FX) provider is also based on a determination of a most secure currency server exchange.” (i.e. selecting exchange provider), in claims 6 and 16, the step of “wherein the chaincode represents...” (i.e. representing a smart contract), in claims 8 and 18, the step of “… comprises a remittance request.” (i.e. requesting remittance), and in claims 9, 10, and 19, the step of “wherein the remittance request is associated with a finance institution,…” (i.e. requesting remittance with a finance institution) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Transferring funds between users using a currency exchange is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 3-6, 8-10, 13-16, and 18-19, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 11, and 20 above.  Merely claiming the same process using a currency exchange provider with an exchange rate in order to provide a transfer fund between a requester and a recipient does not change the abstract idea without an inventive concept or significantly more.  Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        August 25, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/26/2022